DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to continuation application filed November 03, 2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/03/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 10-16, 19-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dandekar et al (hereinafter Dandekar) (US 2016/0000374).
	Regarding claim 1, Dandekar discloses an apparatus configured to be worn on a body part of a user, the apparatus comprising:  
	a band of fabric (stretchable fabric, paras. 0042, 0044) having configured to at least partially surround the body part (body part such as for example, uterus to monitor and assess fetal well-being and to wirelessly transmit the acquired data to a remote monitoring device) (paras. 0011, 0059, see figs. 6, 7); and 
	power receiving circuitry in the band of fabric (inductive RFID chip (module)  for receiving wireless power, RFID module does not need to be soldered to the antenna design as the radio-frequency signal is inductively coupled to the antenna to receive power, figs. 17, 18 illustrates the RFID chip inductively coupled to knitted antenna arms 212 formed in the fabric in an exemplary embodiment, backscatter power levels may be detected by an RFID reader) (paras. 0040, 0047, 0060, 0087) that is configured to receive wireless power (paras. 0041-0043, 0077-0078, 0086, 0125), wherein the power receiving circuitry comprises 
	at least one conductive line in the band of fabric (electrically conductive strands) that is configured to form an inductive wireless power receiving coil (conductive loops having electrical properties, for instance, reconfigurable circular patch, a stacked pattern reconfigurable circular patch, and a reconfigurable spiral, fig. 10) that runs along the 
	Regarding claims 10, 12, 16, Dandekar discloses an energy storage device that stores the wireless power received by the power receiving circuitry (for instance, DC energy can be harvested from the surrounding wireless networks or cell phone networks through a wearable power harvesting system, and this system can store the harvested energy inside a textile supercapacitor for charging smart sensors of modules integrated into the garment) (para. 0124).   
	Regarding claim 11, Dandekar discloses wherein the energy storage device can be a battery for powered smart textile that requires external power source (paras. 0121, 0123).   
	Regarding claim 13, Dandekar discloses a fabric item configured to be worn on a body part of a user (body part such as, for example, uterus to monitor and assess fetal well-being and to wirelessly transmit the acquired data to a remote monitor device) (paras. 0011, 0059, see figs. 6, 7), comprising: 
a stretchable fabric band (paras. 0042, 0044); 
wireless transceiver circuitry coupled to the stretchable fabric band (inductive FRID chip (module) for receiving wireless power, RFID module does not need to be soldered to the antenna design as the radio frequency signal is inductively coupled to the antenna to receive power, figs. 17, 18, illustrates the RFID chip inductively coupled to knitted antenna arms 212 formed in the fabric in an exemplary embodiment, backscatter power levels may be detected by an RFID reader) (paras. 0040, 0047, 0060, 0087) that is configured to receive wireless power (paras. 0041-0043, 0077-0078, 0086, 0125); 
an antenna coupled to the wireless transceiver circuitry (mounted wearable transmission lines and antennas where conductive fabrics have been applied onto woven fabrics, garment is made from flexible conductive yarns knitted into predetermined designs corresponding to sensors and/or antennas integrated into the garment so as to receive, process, and/or transmit data gathered from the person in an active or passive manner) (paras. 0004, 0010); 
a capacitor (energy can be harvested from the surrounding wireless networks or cell phone networks through a wearable power harvesting system, and this system can store the harvested energy inside a textile supercapacitor for charging smart sensors of modules integrated into the garment) (para. 0124).; and 
sensor circuitry that receives power from the capacitor and that gathers sensor measurements from the body part (paras. 0010, 0121, 0123).  
	Regarding claim 14, the limitation recited is same or similar to elements recited in claims 6, 7, 8 noted above analyzed and treated likewise.  
	Regarding claim 15, Dandekar discloses further comprising wireless power receiving circuitry having an inductive wireless power receiving coil (conductive loops having electrical properties, for instance, reconfigurable circular patch, a stacked pattern reconfigurable circular patch, and a reconfigurable spiral, fig. 10) configured to receive wireless power from a wireless power transmitter (paras. 0041-0043, 0077-0078, 0086, 0125).  
	Regarding claim 19, Dandekar discloses an apparatus configured to be worn on a body part of a user (body part such as, for example, uterus to monitor and assess fetal well-being and to wirelessly transmit the acquired data to a remote monitor device) (paras. 0011, 0059, see figs. 6, 7), the apparatus comprising: 
a stretchable fabric band configured to surround the body part (paras. 0042, 0044); 
circuitry in the stretchable fabric band that comprises: 
	wireless communications circuitry (wireless transceiver) configured to communicate wirelessly with external electrical equipment (inductive FRID chip (module) for receiving wireless power, RFID module does not need to be soldered to the antenna design as the radio frequency signal is inductively coupled to the antenna to receive power, figs. 17, 18, illustrates the RFID chip inductively coupled to knitted antenna arms 212 formed in the fabric in an exemplary embodiment, backscatter power levels may be detected by an RFID reader) (paras. 0040, 0047, 0060, 0087);  
wireless power receiving circuitry (power harvesting circuitry) configured to receive wireless power (backscatter power inductively) (paras. 0041-0043, 0077-0078, 0086, 0125); 
sensor circuitry (paras. 0010, 0121, 0123); and 
control circuitry (microcontroller) configured to use the sensor circuitry to gather measurements from the body part of the user (paras. 0010, 0085); and 
additional fabric coupled to the stretchable fabric band (other fabric such as pockets anywhere in the stretchable fabric) (para. 0045).  
	Regarding claim 20, Dandekar discloses wherein the circuitry in the stretchable fabric band is formed from conductive strands (intermesh conductive yarns) that are intertwined (integrated) with other strands (loops) of the stretchable fabric band (abstract; para. 0022, figs. 9, 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al (hereinafter Dandekar) (US 2016/0000374) in view of Tran (US 2014/0143064).
	Regarding claims 2 and 3, Dandekar discloses combining conductive yarns and knitting systems allows for integration of electrical or mechanical component designs into existing clothing fabrication processes, conductive fabrics are knitted into a variety of garments that can be used in various monitoring function of a wearer.  Dandekar does not expressly show band of fabric is a watch band.  In a similar field of endeavor Tran discloses sensors can be woven into a single-piece garment (an undershirt) on a weaving machine of variations of shape including a wrist band, wrist-band can be an expansion band or a wristwatch strap of woven material (paras. 0041, 0042), comprising a metal portion (conductive metal electrode(s) (para. 0201, 0203).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention if incorporate the teaching of Tran with the fabric designed apparatus of Dandekar to have the band of fabric as watch band include an opening to allow receive wrist of the user receive the stretchable band as a user convenience.  
	Regarding claim 4, Dandekar in view of Tran discloses all limitation of the claim above.  Dandekar further discloses wherein the at least one conductive line (conductive strands) runs along the entire band of fabric (the entire bellyband to be worn around a body part, is designed and fabricated of conductive yarn) (paras. 0009, 0047).   
	Regarding claim 5, Dandekar in view of Tran discloses all limitation of the claim above.  Dandekar further discloses further comprising an electrical component coupled to the band of fabric (by design, any number of electrical components, such as, health care monitoring components like EKGs, antenna, coils (formed as loops, reconfigurable circular patch, or spiral, fig. 10) and pressure sensitive sensors can be integrated in the conductive strands of knitted yarn by knitting machines as part of the “Bellyband” design worn around body part) (paras. 0058, 0060).  
	Regarding claims 6, 7, Dandekar in view of Tran discloses all limitation of the claim above.  Dandekar further discloses availability and use of a number of different types of sensors innovatively adapted into smart garments with the use of Computer Aided Design (CAD) systems and knitting machines.  The different electrical components like, sensors that include strain sensors, resonant antennas, blood pressure sensor, sensors for monitoring breathing (such as respiration), stress monitoring sensors, sensors for heart, lung, muscle and/or brain data adapted to any of a number of other garments to collect, process, and/or transmit data collected from a person (paras. 0011, 0028).  
	Regarding claim 8, Dandekar in view of Tran discloses all limitation of the claim above.  Dandekar further discloses 
patch electrodes on the band (para. 0019, see also fig. 6); and 
conductive paths in the band, wherein the electrical component (embedded RFID chip in the knitted smart fabric “bellyband” comprises an electrocardiogram sensor coupled to the patch electrodes by the conductive paths (paras. 0060, 0093; fig. 8 shows patch with electrodes as in fig. 6).   
	Regarding claim 9, Dandekar in view of Tran discloses all limitation of the claim above.  Dandekar further discloses wherein the fabric includes conductive strands that are coupled to the electrical component (conductive yarns (strands) and knitting systems allows for integration of electrical or mechanical component designs into existing clothing fabrication processes, avoiding current limitations of attaching or gluing conductive fabrics or other components over various materials) (abstract; para. 0009).   

Allowable Subject Matter
Claims 17-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.